DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Remarks and Amendments
Applicant’s amendments filed June 21, 2022 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 1 and 5-9 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to amend the range of particle sizes to that described in the specification.
With regard to the rejection of claims 1 and 5-9 under 35 USC 102(a)(1), the rejection is withdrawn in view of the claim amendment to require a particular selection of diluents, disintegrants and glidants, where the examples referenced in the prior art do not include one of the claimed disintegrant substances.

Status of Claims
Claims 1 and 5-9 remain pending in the instant application and are under consideration herein.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0015646 (“the ‘646 publication”).
Determining the scope and contents of the prior art
The ‘646 publication discloses tablets comprising sorafenib tosylate.  The tablets in example 1 are prepared by mixing 400 mg of sorafenib tosylate with 200 mg of amino methacrylate copolymer solution, then spray-drying to form nanoparticles, followed by mixing 600 mg of drug nanoparticles with 90 mg of methacrylic acid copolymer, polyethylene oxide, microcrystalline cellulose 400 mg and glycerol monostearate 20 mg, and then compressed into a tablet (paragraph [0035]). The description of the spray-drying to form nanoparticles of the active drug, sorafenib, and polymer reads on the micronized form of the active ingredient required in the claimed composition.  Further, the teaching of EUDRAGIT® E as the amino methacrylate copolymer is described at paragraph [0020]. The tablets in example 2 are prepared by mixing 200 mg of sorafenib tosylate with 100 mg of amino methacrylate copolymer and 10 mg of chelating agent in 0.01N HCl, then spray-drying to form nanoparticles, followed by mixing 400 mg of drug nanoparticles with 200 mg of uncoated drug particles, 90 mg of methacrylic acid copolymer, 50 mg of polyethylene oxide, 400 mg of microcrystalline cellulose and 20 mg of glycerol monosterate, and then compressed into a tablet (paragraph [0036]). 
Further, the prior art discloses that the term “nanoparticles” refers to particles having an average diameter of less than 500nm (paragraph [0010]) which overlaps with the instantly claimed range of “several tens of micrometers to several hundred nanometers” from 200 (i.e. more than 100, i.e. “several”) nanometers through 499 nanometers.  The art also notes the importance of particle size as it has a direct effect on drug adsorption. 
Finally, the art discloses that among the contemplated excipients are disintegrants including crospovidone, croscarmellose-sodium, sodium starch glycolate, low-substituted hydroxypropylcellulose (see paragraph [0028]).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Ascertaining the differences between the prior art and the claims at issue

The difference between the instant invention and the prior art is that the prior art does not teach a specific example where a formulation contains each of the claimed excipients, and does not specify the particle size of the nanoparticles of active ingredient.
Resolving the level of ordinary skill in the pertinent art

With regard to the overlapping ranges of nanoparticle size for the active ingredient, sorafenib, MPEP 2144.05 provides that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992);
With respect to the inclusion of a disintegrant selected from those recited in instant claim 1, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
It would have been prima facie obvious for the skilled artisan to select from the compounds described as being particularly preferable for the purpose describe in the prior art, as well as using those preferable exemplified compounds to treat include in the formulations described therein.  The prior art provides a finite list of predictable solutions, where there would have been a reasonable expectation of success in using the compounds of the prior art for the utility disclosed therein.  
To this end, it is noted that MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Accordingly, it would not have been considered inventive for the skilled artisan to follow the explicit suggestion of the prior art to formulate the disclosed active ingredient, sorafenib, with disintegrants, binders, fillers, and/or lubricants as described when such are taught as being commonly used components for oral formulations of the anticipatory compound, and combining the ingredients by carrying out the only required active step for claim 9, where the ingredients are used for their well-known purposes described in the prior art.  The skilled artisan would have reasonably expected success in preparing these oral formulations since the prior art teaches that such diluents, disintegrants, and glidants are within the scope of the contemplated invention.
As such, the optimizations made in the instant claims are obvious in view of the prior art teachings.  In the absence of showing unobvious results, it would have been obvious to one of ordinary skill in the art at the time of the invention when faced with the prior art that to prepare the composition of the instant claims with a reasonable expectation of success in doing so.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent Application No. 16/760,302 in view of “1. SCIENTIFIC DISCUSSION, EMEA, 2006, European Medicines Agency.” (“EMEA”) 
Note that the rejection is provisional in nature since the conflicting claims have not, in fact, been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite an oral solid formulation comprising comprising an active ingredient and a water-soluble or gastric-soluble polymer.  Polymethacrylate copolymer is explicitly recited in claim 10.  Further, examples supporting the claimed genus anticipate the instantly claimed formulation (see examples 14 and 15).  The examples are drawn to sorafenib tosylate and Eudragit E 100 as the polymethacrylate copolymer, which anticipates the instant claims.  The conflicting claims differ from the instantly claimed invention in that they do not describe the sorafenib as being micronized.  EMEA describes sorafenib tosylate tablets for oral use, where sorafenib is known to have low aqueous solubility thus micronization and tightly controlled particle size is utilized to enhance dissolution (EMEA, p. 4/49).  Excipients in this art-known oral formulation include microcrystalline cellulose, croscarmellose, hypromellose, sodium lauryl sulfate and magnesium stearate, all of which read on the required adjuvants and excipients recited in the instant claims.  Since the conflicting claims overlap with the compounds/compositions of the instant claims, with dependent claims in the conflicting application reciting anticipatory compounds, a double patenting rejection is appropriate.  It would have been obvious for a person of ordinary skill in the art to utilize the technique of micronization of the active ingredient particles described in the conflicting claims in order to enhance dissolution as described in EMEA.  Doing so would have been routine optimization of the formulation claimed in the ‘302 application, and was not inventive due to the previous art-known description of micronized sorafenib tosylate oral tablets.


Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699